MEMORANDUM **
Mark Edwin Cook appeals pro se from the district court’s judgment denying his petition under 28 U.S.C. § 2241. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Cook’s contentions regarding the constitutionality of the DNA Analysis Backlog Elimination Act of 2000 are foreclosed by this court’s decision in United States v. Reynard, 473 F.3d 1008 (9th Cir.2007). Contrary to Cook’s contentions, neither United States v. Miles, 228 F.Supp.2d 1130 (E.D.Cal.2002), reversed, 130 Fed.Appx. 108 (9th Cir.2005), nor Groceman v. United States Dep’t of Justice, No CIV.A. 301CV1619G, 2002 WL 1398559 (N.D.Tex. June 26, 2002), undermine the authority of Reynard.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.